

117 HRES 47 IH: Expressing the sense of the House of Representatives that Congress should take all appropriate measures to ensure that the United States Postal Service remains an independent establishment of the Federal Government and is not subject to privatization.
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 47IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2021Mr. Lynch (for himself and Mr. Rodney Davis of Illinois) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the sense of the House of Representatives that Congress should take all appropriate measures to ensure that the United States Postal Service remains an independent establishment of the Federal Government and is not subject to privatization.Whereas the United States Postal Service is a constitutionally mandated service per article I, section 8, clause 7 of the Constitution;Whereas the United States Postal Service is a self-sustaining, independent establishment that does not receive taxpayer funding and relies solely on revenue derived from the sale of postal services and products;Whereas the United States Postal Service and its more than 500,000 employees are at the center of the $1.4 trillion mailing industry, employing a total of 7.5 million Americans;Whereas the United States Postal Service serves the needs of 157 million business and residential customers at least six days a week, maintains an affordable and universal network, and connects the country’s rural, suburban, and urban communities;Whereas the United States Postal Service is consistently the highest rated agency of the Federal Government in nonpartisan opinion polls;Whereas the United States Postal Service is the Nation’s second-largest employer of military veterans;Whereas postal employees are dedicated public servants who do more than process and deliver the Nation’s mail, they serve as the eyes and ears of the Nation’s communities and often respond first in situations involving health, safety, and crime in their communities;Whereas privatization of the United States Postal Service would result in higher prices and reduced services for its customers, especially in rural communities; andWhereas privatization of the United States Postal Service would jeopardize the booming e-commerce sector and cripple a major part of the Nation’s critical infrastructure: Now, therefore, be itThat it is the sense of the House of Representatives that Congress should take all appropriate measures to ensure that the United States Postal Service remains an independent establishment of the Federal Government and not subject to privatization. 